Writ of error in this cause is taken to a judgment imposing a sentence of twenty-eight years in the State penitentiary on the plaintiff in error, the said judgment being predicated on a verdict of murder in the second degree. The sole question raised here is the sufficiency of the evidence to support the verdict. The State's witnesses swore positively as to the identity of and participation of the plaintiff in error in the homicide. The defendant's witnesses contradicted the testimony of the State on every material point. The jury believed the former. It is not shown that they erred or were influenced by considerations outside the evidence.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.